 644DECISIONSOF NATIONALInternational Association of Bridge,Struc-tural and Ornamental Iron Workers, Local350andJohn E. Curran,andAtlanticCounty Building Trades Employers Associa-tion and Brandenberger Iron Co., Inc. andSpeedIronCompany, Parties to the ContractandHull Erecting Co., Keystone Wire &Iron Works,Inc., Delco Steel Fabricators,Inc., Parties to an AgreementInternational Association of Bridge,Struc-tural and Ornamental Iron Workers, Local350andRobert Tate.Cases 4-CB-1204 and4-CB-1252.May 16, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 30, 1966, Trial Examiner Alba B.Martin issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrialExaminer's Decision. The General Counselfiled cross-exceptions and a brief in support of theDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent, International Association of Bridge,Structural and Ornamental Iron Workers, Local 350,its officers, agents, and representatives, shall taketheactionsetforth in the Trial Examiner'sRecommended Order, as herein modified.LABOR RELATIONS BOARDDelete paragraph 2(a) of the Trial Examiner'sRecommended Order and the seventh indentedparagraph in the attached Appendix.'The General Counsel requested expansion of the remedy tocover all loss of pay suffered by Curran and the other fourmembers of the opposition slate by reason of Respondent'sdiscrimination in referrals subsequent to June 2, 1965, and anyloss of pay suffered by Tate by reason of his discriminatoryexpulsion from Respondent's areaWe are constrained to denythe General Counsel's request in light of her specific statementsmade in the record at the hearing that she was "not seeking anorder with regard to any incident not covered by the complaint"and that the "only acts of substantive violations are those in thecomplaint" with any other evidence going to motivation Thesestatements apparently resulted in Respondent's attorney notexamining witnesses with regard to other dates of possiblediscrimination in referral during the 10(b) period. In thecircumstances, we shall not permit the General Counsel to raisethis matter at this stage of the proceedingAs it is not the responsibility of the Regional Director to assistin formulating and establishing a lawful hiring hall, and as thereare a number of formulas which may be utilized to safeguardagainst the discriminatory operation of a lawful hiring hallarrangement, we do not adopt paragraph 2(a) of the TrialExaminer's Recommended Order In our view, the remainingportions of the Order provide adequate means to assure a remedyto the unfair labor practices committed by Respondent.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBA B. MARTIN, Trial Examiner: This proceeding washeard before me in Atlantic City, New Jersey, on May 10through 13, 1966, on complaints' of the General Counseland answers of International Association of Bridge,Structural and Ornamental IronWorkers, Local 350(herein called Respondent), Atlantic County BuildingTradesEmployersAssociation(hereincalledtheEmployers Association), and also by Brandenberger IronCo., Inc. (herein called Brandenberger), PleasantvilleSteel Co., Inc. (herein called Pleasantville), Keystone Wireand Iron Works, Inc. (herein called Keystone), and DelcoSteel Fabricators, Inc. (herein called Delco). The issueslitigatedwerewhetherRespondent violated Section8(b)(1)(A) and (2) of the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151,et seq.,herein called the Act,by maintaining with the Association and its employer-members an exclusive hiring hall practice and applying itdiscriminatorily against John E. Curran; by maintainingwith three out-of-town steel erection contractors, HullErecting Co. (herein called Hull), Keystone, and Delco, anexclusive hiring hall practice and agreement wherebywhen the contractors have jobs within the territorialjurisdiction of the Respondent they may bring into thatjurisdiction 50 percent of the total ironworkers required,but the remaining ironworkers required must be clearedand referred to the jobs by Respondent; and bythreateningRobert Tate with economic reprisals andsending him to a job knowing there was no work for him orthat he would not be permitted to work, because he gave'The charge in Case 4-CB-1204 was filed November 22, 1965,by John E Curran, an individual, and served on Respondent thefollowing dayThe charge in Case 4--CB-1252, was filed onMarch 31, 1966, by Robert A Tate, an individual, and served onRespondent the following day.164 NLRB No. 85 INTL. ASSN. OF BRIDGE, ETC., WKRS., LOCAL 350645testimony and cooperated with the Regional Office in theinvestigation of a charge. After the hearing the GeneralCounsel and Respondent each filed briefs, which havebeen carefully considered.Upon the entire record and my observation of thewitnesses, I hereby make the following:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE EMPLOYERS ASSOCIATION ANDTHE COMPANIESThe Employers Association is a nonprofit New Jerseycorporationmaintainingits principal place of business inAtlanticCity,New Jersey.Itengagesin joint groupcollective-bargainingactivities for and on behalf of itsemployer-members including Brandenberger, J.J. NugentCo., herein called Nugent, and until August 24, 1965, theestate of Henry S. Speedtrading asSpeed Iron Co., hereincalled Speed.2 Members of the Association are engaged,within the geographical jurisdiction of Respondent, in fieldfabrication and erection of ferrous and nonferrousmaterialand related work. During the year prior to the issuanceof the consolidated complaint in late -April 1966, theAssociation'semployer-members performed servicesvalued in excess of $50,000, of which services valued inexcess of $50,000 were performed in States other than theState of New Jersey. Brandenberger, Nugent, and Speedare all locatedin or nearAtlantic City. Each is a memberof the Association. Brandenberger annually perchases andreceives goods which exceed $50,000 in value fromsupplierslocated outside of New Jersey. Until August 24,1965, Speed annually purchased and received goods whichexceeded $50,000 from suppliers located outside of NewJersey.Nugent is a member of the Association and ispresently a participantina jointventure performingnationaldefense work valuedat morethan $3million.Hull is a Pennsylvania corporationmaintainingplaces ofbusiness in the States of New York and Pennsylvania. Itannually performs services outside of Pennsylvania valuedinexcessof $50,000.Keystone is a Pennsylvaniacorporationwith its principal place ofbusiness inPhiladelphia, and it annually purchases and receivesgoods which exceed $50,000 in value from suppliersoutsideofPennsylvania.Delco is a New Jerseycorporationwith its principal place ofbusiness inPhiladelphiaandwhich annually performs servicesoutside of Pennsylvania valued in excess of $50,000.Upon the above evidence, I find that the Association,and its employer-members including Brandenberger,Nugent, and until August 24, 1965, Speed and also Hull,Keystone, and Delco are each employers engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDInternationalAssociation of Bridge, Structural andOrnamental IronWorkers, Local 350, herein calledRespondent, Respondent Local, Respondent Union, Local350, and the Local, is now, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act. It is affiliated with InternationalAssociation of Bridge,Structural and Ornamental IronWorkers,AFL-CIO,hereinreferredtoastheInternational Union.III.THE UNFAIRLABOR PRACTICESA.Hiring Hall PracticeThis proceeding tests the lawfulness or unlawfulness ofreferral practices of Terrance J. Norton, who at the time ofthe events herein had been for over 20 years, and still was,Respondent's business representative.The General Counsel did not contend that there wascurrently, or during the events herein,a writtenmandatoryexclusive hiring hall clause which Norton administered.The General Counsel contended and proved that Norton'spractice at all times material herein was the same as it hadbeen when the contracts with employers contained awritten hiring hall clause, that neither employers noremployees have ever been told the hiring system haschanged, and that in practice and in fact the mandatoryexclusive hiring hall still exists. The General Counselcontended and proved that Norton administers the hiringhall discriminatorily against a group of oppositionists,particularly Curran, who opposed his administration ofRespondent Local and his referral practices, and who ranas a slate againstNorton and the incumbent officers of theLocal in aunionelection in June 1965.The current contract between Local 350 and theEmployers Association,runningfrom July 1, 1965, untilJune 30, 1968, does not include a mandatory exclusivehiring hall clause, and provides that "this agreementcontainsallof the provisions agreed upon by theEmployers and the Union." Earlier contracts, specificallyin 1958, under instructions from theInternational unioncontaineddetailedmandatory exclusive hiring hallclauses. These clauses were eliminated sometime betweenNovember 1958 and July 1965.Local 350 has no union hall, no hiring hall, and nooffice, Norton runs the hiring hall from his home. Bothemployers and employees call Norton on the uniontelephone, whichis inNorton's home and has extensionsin the homes of two of Norton's married daughters. InNorton's absence sometimes his daughters refer membersto jobs or report that there are no jobs. Insofar as therecord showed, Norton keeps no records of what jobscome in to be filled or of what men are sent or not sent tofill them.The evidence is overwhelming that neither employers towhom Respondent refers ironworkers nor union memberemployees were ever notified or told that any changeswere being made or had been made away from the systemestablished by the written mandatory exclusive hiring hallcontracts; that, with rare exceptions, all employers, localand out-of-town, hire their ironworkers exclusively throughNorton;and that both employers and employeesunderstand that it is mandatory that all hiring be donethrough Norton.The president of Brandenberger Iron Co., Inc., testifiedthat the hiring system has been thesame since1954, thatno one from Local 350 has ever discussed the hiringsystem with him, that he always gets his ironworkers fromNorton, never off the street, and never requests certainemployees by name. In February 1965, he wrote that in2Speedbecame Pleasantville on August25, 1965 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 1962, when one of his employees, Curran, hadto be off to go to court, "wehad to contactLocal No. 350foranother ironworker to replace him [emphasissupplied]."He wrote further that Curran was laterpermitted to return to work "with confirmation from LocalNo. 350."IntestifyingPresidentBrandenbergerelaborated: "I'd have to ask Mr. Norton on that, whetherhe would allow me to resume this guy to go to work again."Thus, itappears thatBrandenbergerwas undercompulsion to hire through Local 350 in 1962, and that thiscompulsion never left him.The manager of Peter StewartIronCo., a local concern,whose memory goes back 10 years, testified that as outsidesuperintendent he hired ironworkers for his company untilabout 5 years ago, thatas long ashe could remember thecompany has hired through Norton, never from the street,that he has never been notified of a change in procedure.For at least 14 years, Al Feriozzi and Son, Incorporated,amemberof the Employers Association, has hiredironworkers by calling Norton. The company has neverbeen notified that the procedure for hiring ironworkers hasbeen changed.Hull's. field superintendent, who "has been in thisbusiness 18 years" credibly testified that during that timethe procedure for hiring ironworkers in the Atlantic Cityarea has not changed; that he knows from personalexperience that the procedure for hiring ... right thissecond, has not changed at all "because I hired men out ofthis Local 15 years ago, and I hired men out of this Local 4months ago, and I did it with the same procedure, I talkedto the same man;" that about 2 years ago Norton told himhehad to hire through Nortonas distinguished from hiringmembers of Local 350 on his own;that in hiring practicethe company hasn't changed, and neither has the Localbecause "Mr. Norton's still here;" that no one from theLocal ever told him the procedure had changed.An outside foreman of Keystone who hires ironworkerscredibly testified that in the Atlantic City areaitismandatorythat he contact the Local for men, and that hecontacts Norton.As is seen below Foreman Smith of Delco, who nevergave Curran a job despite Curran's considerable andrepeated effort to obtain one, told Norton that if Nortonwould send Curran out, that is refer him, Smith would hirehim. Smith testified it was "necessary" for him to call thebusiness agent when he needed men, that that is the usualprocedure, that he would send an applicant for a job toNorton for clearance "for as far as I'm concerned it is histerritory and every man that I get is cleared through thehall, because I'm a union man myself."The assistant manager of Atlantic Exposition DrayageCo., a local concern, who hires ironworkers, testified thatwhen Norton "cannot fulfill the amount of men I need, Iam free to hire who I want ....If he doesn't have men,Ihave the rightto hire who I want, [Emphasis supplied.]The italicized words show that the company was undercompulsion to hire through Norton unless Norton wasunable to supply the men. Once when Curran sought a fobfrom this company at the jobsite, the Local's steward onthe job barred him from the job on the grounds that Nortonhad said Curran was offered a jobelsewherethatmorningand had refused it and so he could not work on this jobsite.Corroborating this testimony the company's assistantmanager, who hired employees, testified that he asked thesteward why Curran could not go to work, "and he statedthe man [Curran] was ordered into another job on thatgiven day and that's why . . . ." From this testimony itappears that in practice Norton not only exercises anexclusive hiring hall, but that he dictates what job a manwill take if there is more than one job open.Sometimes Norton's exclusive hiring hall practice hadto be imposed upon employers, but Norton was able toimpose it. In the spring of 1964 the president of GardenState Glass Co., a local company, told Norton that he wasgoing to hire, to do his ironwork, two men he knew wereunpopular with Norton. The latter replied that if he didNorton would "pull the other ironworkers from the job."Norton further instructed the company president thatNorton "would supply the men to the job," and thecompany president would take whom Norton sent, notwhom the president chose. That is exactly what happened.In June 1965, when Norton learned that some of theopposition slate had been campaigning on a Speed job, heinstructed the man calling to get men for Speed that hewas not to put on (to hire) Curran, Hayes, or Draper.Norton added "all the men that come on that job are goingto be hired ... I'll send them to you from here ... Whenthey get on the job you get their names, and you call me upand tell me who come on that job." When the man who hadcalled for Speed told Speed's general manager of Norton'sinstructions concerning the foreman, the general managerreplied, "you're not out of this Local ... I wouldn't getinvolved in a Local matter ... all the men [I] would put onthe job would come from the hall, or from Terry Norton, hewould send the men out, all the men that would be hiredfor a fob would come through Terry Norton."In 1963 when an employer named Healey, from out-of-town, hired Elmer Draper as foreman directly withoutgoing through Norton, the result was that 3 weeks laterHealey demoted Draper from foreman and a week laterdischarged him, telling Draper that "the change had to bemade, Norton was going to get (Healey) a lot of work ... if`Healey' would let Draper go." When Healey hired Draperhe told him they were going to hire lots of ironworkers.When Draper suggested hiring McVey and anotherironworker named McKillop, Healey endorsed the idea,saying that McVey had worked for him before. At Draper'ssuggestion,McVey called Healey and asked for a job.Healey said he would like to have McVey and would callhim as soon as he put on any men. A week or two laterMcVey called Healey again about the job. Healey said,"Joe ... if youwantto go to work out there ... you'll haveto take it up with Norton ..-.. I don't want to get into anydifficultieswith the business agent ... I don't want notrouble ... I have a big job going down there ... You'dbetter talk to Norton about it." When McVey calledNorton the latter told McVey he wanted to see him. WhenMcVey went where Norton directed him, the latter askedhim, "what are you trying to do, pick your jobs .... Iheard you are trying to get a job out there with Draper. Youknow Draper and I don't get along .... You can't go towork out there." McVey did not.When the president of J.J. Nugent Co., of the AtlanticCity area, needed a foreman and an ironworker, andwanted to hire two men he knew, Kepner and Heath,instead of hiring them directly he "requested that Mr.Norton hire Mr. Kepner in the capactiy of generalironworker foreman" and "requested Mr. Norton to makeMr. Heath available." Nugent explained this by saying thiswas the easy way"because he is in control of them, as farasl know."[Emphasis supplied.]Out-of-town employersneeding ironworkers to workwithin the jurisdiction of Local 350 get their employees the INTL. ASSN. OF BRIDGE, ETC., WKRS., LOCAL 350same way the local employers do, as has been seen abovein the cases of Hull and Delco. However the out-of-townemployer may bring with him to Atlantic City up to 50percent of his needs. Under a rule of the constitution of theInternationalunion,which the employers honor,"members of one Local Union shall not seek employment,be employed,or remainat the trade within the territorialjurisdiction of another Local Union without the consent ofsuch other Local Union." Another constitution rulerequires, upon pain of a fine, that members going into thejurisdiction of a local to work must notify the local.Out-of-town employers customarily call Norton prior togoing into the Atlantic City area. In this call they negotiatewith Norton the exact number of men they will bring inand the exact number of men Norton will supply incompliance with the 50-50 rule. When the local men arefully employed the out-of-town employer may be permittedto bring in more than 50 percent. When there are localmen out of work he may be permitted to bring in less than50 percent. The entire record showed that out-of-townemployersunderstood that theymusthiretheirironworkers through Norton, although some of them werenot quite certain why.Conclusions:As has been seen above and will be seenbelow, the preponderance of the evidence impels theconclusion that employers hiring ironworkers within thejurisdiction of Local 350, whether local or out-of-townemployers, understand that it is mandatory that they hirethrough Norton, and in fact they now hire exclusivelythrough Norton. (The exceptions by their rarity accentuatetheexistenceofanexclusivearrangement.)Themandatory hiring through Norton has been going on formany years, and many yearssincethe hiring hall clausewas removed from the contract. The record proved beyondquestion that when thewrittenclause establishing amandatory exclusive hiring hall was removed from thecontrolling contract neither employer nor employees wereinformed of it. Never since then have they been informedof any change in the hiring system. Respondent Local hasnever taken any step to insure employers or employeesthat the illegal hiring practice has in fact been abolished.Though presumably the employer representatives whonegotiated the present contract between the Local and theEmployers Association knew the written clause wasdeleted, there is no evidence that the men who did thehiring for the employers had or have any such knowledge.Although some of the employer witnesses on cross-examination testified in response to leading questions thatthe reason they call Norton is because of the convenienceand the availability of men through a common source, theirtestimony on directexaminationshowed that the primereason was the element of compulsion. This element ofcompulsion, which Norton appliedagainstboth employersand employees, is revealed by such phrases as: "we had tocontact Local #350 for another ironworker to replacehim;" "with confirmation from Local #350;" "I'd have toask Mr. Norton on that, whether he would allow me toresume this guy to go to work again;" the hiring practiceshave not changed because "Mr. Norton's still here;" it isSCf InternationalUnion of OperatingEngineers,Local 624A-B (D. S McClanahan & Son, Inc),141 NLRB 615,Local 568,Hotel, Motel& Club Employees Union(Warwick Hotel,Inc),141NLRB 310, enfd 334 F 2d 723 (C.A3);CarpentersDistrictCouncil ofDetroit, etc(W J C Kaufmann Company),125 NLRB546, enfd 285 F 2d 289, 47LRRM 2200(C A D.C.);Local 542,InternationalUnionofOperatingEngineers(ElmhurstContractingCo,Inc), 141 NLRB 53, enfd.with modifications notrelevant 329F.2d 512, 55 LRRM 2634 (C.A3);Local 7,647"necessary" to call Norton "because as far as I'mconcerned it is his territory and every man that I get iscleared through the hall, because I'm a union manmyself;" when Norton cannot fill my needs "I am free tohire who I want," "I have the right to hire who I want;""the man was ordered into another job on that ... day, andthat's why;" if you hire those two men I, Norton, will "pullthe ironworkers from the job;" I, Norton, will "supply themen to the job" and the president of the corporation willtakewhom Norton sends, not whom the presidentchooses;" I, Norton, will send you all the men for that joband you get their names and call me and tell me whocomes on that job; "you're not out of this Local ... Iwouldn't get involved in a Local matter ... all the men (I)would put on the job would come from ... Terry Norton;""if you want to go to work out there ... you'll have to takeitup with Norton ... I don't want to get into difficultieswith the business agent ... I have a big job going downthere;" "what are you trying to do, pick your own jobs?";you can't go to work out there"; a corporation president"requested thatMr.Norton hire Mr. Kepner in thecapacity of general ironworker foreman" and "to makeMr. Heath available .... because he is it - ;.itrol of them,as far as I know" "our union laws;" "it's the International,I suppose, that's the way we always did it, I mean."Upon the preponderance of the evidence I hold thatLocal 350 had an implied or tacit exclusive hiring practice,arrangement and understanding with the local employersand out-of-town employers, including Brandenberger,Speed, Hull, Keystone, and Delco.3B.Norton's Animus Towards the OppositionistsIn January 1965, five members of Respondent Localformed a slate to run for office against the incumbentofficers, including Business Representative Norton andone of his sons-in-law who was president of the Local. Theoppositionist slate consisted of Curran for businessrepresentative, Joseph McVey for president, Elmer Draperfor vice president, Edmund Hayes and Paul Maroney forexecutiveboard.Beginning in January, this groupcampaigned against the incumbents. Curran testified thathis campaign was directed at Norton, against "all theabuses and wrong doings and the indignities that men hadto submit to in this Local to get job opportunities, it was anexpose of the dictatorial manner that he was running thisUnion."During the campaign,McVey and Draper weredisqualified from running.OppositionistsCurran andMaroney were badly beaten in the election, whichoccurredJune 2, 1965.OppositionistsHayes ranunopposed, was elected, but, as will be seen below, did notserve because Norton directed him not to.When Norton learned of the oppositionist slate, hetelephoned Curran and said, "You're going to run forbusiness agent, you go right ahead and you keep onrunning."4 He telephoned Maroney and said, "You can dowhat you want to ... but don't forget ... you've got a wifeand a kid now ...."International Associationof Bridge, Structuraland OrnamentalIronworkers (Waghorne-Brown Company),144 NLRB 925,Local138, InternationalUnion of Operating Engineers(Nassau &Suffolk Contractors'Association,Inc.),123 NLRB 1393, enfd inrelevant part293 F 2d 187,48 LRRM 2743 (C A 2)4Althoughas a witnessCurran wasgiven to exaggeration mostof his testimony was undenied and much of it was corroborated byother testimonyIn thesecircumstancesIhave relied on histestimonyto a limitedextent asreflectedin this Decision 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDThat evening at a meeting of the Local, Curran made amotion and the others on the oposition slate stood up insupport of the motion. The next day, 15 minutesbeforeMaroney's ride was due to take him to work on the secondday of a 3-day job, Norton said to him over the telephone,"what's the matter, Lefty, did you miss your ride?" Thefellow ironworker who was supposed to pick him up didnot do so that day or the next. When Maroney chided himthat he could have called him and told him he was notgoing to pick him up, according to undemed and creditedtestimony, the coworker replied that Norton had told himthat he was going to send Maroney to another job. Fromtheabove evidence it appears that Norton causedMaroney's ride not to pick him up, thereby probablycausing him to lose that job, in order to punish himeconomically, or at least to inconvenience him, for hisparticipation in and support of the oppositionist group.The opposition slate filed objections to the election withthe International union and a "hearing" was held onJune 16, 1965, before an International vice president, Mr.Borrelli.The meeting was well attended by Nortonsupporters and by the five oppositionists. As a Nortonsupporterwas displaying Curran's campaign sign toBorrelli,he pushed it into Curran's face. As Curranwarded off the blow and a scuffle began, Curran wasgrabbed from behind by two men. Then Thomas Kepner, ason-in-law of Norton, began punching Curran. Soon othersgrabbed Kepner and held him as he threatened Curranseveral times that he would kill him. As Curran was aboutto leave the room, Norton pointed his finger at him andsaid, using vulgarity, that someday they were going to findCurran dead in an alley. Kepner went over to whereMcVey was sitting, jabbed his finger at him and, usingvulgarity, threatened that if McVey got up he would benext. Just before the police arrived, Norton told Borrelli toleave and "we'll take care of these five rats our own way."Borelli refused.Having been elected to the Local executive board,Hayes attended its July meeting. Just before its Augustmeeting, Norton called him aside and told him, "Why thehell don't you stay away from these damn meetings."Hayes did not attend that meeting of the executive board,or any meeting thereafter.After the election, Norton referred the oppositionists toa few short jobs, but they credibly testified that they got solittlework that they found it necessary to leave AtlanticCity to seek employment. Norton deprived them ofadequate employment opportunities even though theperiod was one of full employment for members of Local350. There was so much work in Respondent's local areathat not only its 100 members were employed, but alsoabout 200 members of out-of-town locals affiliated with theInternational union. All of them got their jobs throughNorton.There were three jobsites where Norton repeatedlyduring the period of time covered in this proceedingofferedtheoppositionists,particularlyCurran, jobopportunities which they declined out of fear. They wouldtellNorton there were jobs in Atlantic City and ask him forone of those. As Norton knew, as Curran repeatedly toldhim, and as Curran stated at at least one union meetingand in a court proceeding, Curran feared to work on thesethree jobs because Norton's relatives and associates weresupervisors on them, including Norton's son-in-law thepresident of Respondent Local, Edmund Smith, andNorton's other son-in-law, Thomas Kepner. Curran hadfiled charges with Local 350 against Kepner for assaultand battery upon Curran at the objections-to-electionhearing. Well Curran might have feared the administrationforces, since he was so greatly outnumbered by them,since he had by openly opposing them caused them somuch trouble, since erecting iron with cranes must bedangerous work, and since both Kepner and Norton hadthreatened him with death. Curran testified he feared 20or 25 people: all members of Norton's family; his nephews,cousins,brother-in-law, sons-in-law; and officers andexecutive board members of the Local. The three fearedjobs were some distance from Atlantic City, they wereconsidered by the oppositionists to be "too far out in thewoods" and "like going to Viet Nam without a gun."McVey testified that he had been threatened twice, onceover the telephone, that he had discussed the matter withthe "FBI" and had been advised to "watch where I went"on "any job that I was to take." In June 1965, at a unionmeeting just before the election, Kepner had jabbed hisfinger back and forth towards Draper and with profanityhad told him, "You have a big mouth." In 1963 Norton hadtaken a punch at Draper and Draper had returned theblow; Norton had had Draper arrested, but the matternever came to court.Upon the above testimony, all of it undenied, I find andhold that whatever their previous history had been, NortonhadanimositytowardsCurranand theotheroppositionists as a result of their opposing him and hisadministrationof the Local; and that under thecircumstances, Norton's offering them jobs he knew theywould not accept because of their fear of him and hisrelatives and associates was not a defense to the allegationof his discriminatory treatment of them.C. Discrimination Against Curran in December 1965, andJanuary19661.Hull fobAfter several months of working outside of Local 350'sarea and not asking Norton for referral to jobs, onThursday, December 16, 1965, Curran sent Norton atelegram saying that he was available for work. Thatmorning or the following morning, December 17, Currantelephoned Norton and asked for work. Norton offered himone of the jobs Curran, to Norton's knowledge, feared to goon.Curran declined telling Norton why. Curran toldNorton there was other work in the area and asked Nortonfor referral to it. Norton hung up the phone on Curran.AgainonMondaymorning,December 20,Currantelephoned Norton for a job. Norton asked him if hewanted to go to Milville. Curran declined, knowing nothingabout any job in Milville except the one he feared to workon because Kepner was the foreman there.On each of these days, Friday and Monday, whenNorton did not refer Curran to an acceptable job, Nortonhad a job to fill for Hull in the Atlantic City area, which hedid not fill. Respondent offered no defense as to whyNorton did not refer Curran to the Hull job onDecember 17 and 20. Upon the preponderance of theevidence, I hold that he did not do so because Curran had,with others, campaigned against Norton's administrationof Respondent and had run for Norton's job in the unionelection. By discriminatorily failing and refusing to referCurran to the Hull job on December 17 and 20, 1965, underthe exclusive hiring practice it maintained with Hullthereby causing Hull to discriminate against Curran inviolation of Section 8(a)(3) of the Act, Respondent violatedSection 8(b)(2) and (1)(A) of the Act. INTL. ASSN. OF BRIDGE, ETC., WKRS., LOCAL 350Hull had had an outstanding, unfilled request of Nortonfor a man on its job for 3 days during the previous week, onDecember 15, 16, and 17. On Friday, December 17, Hullrequested of Norton two men for Monday, December 20.Norton sent no one. Monday Hull again requested two menofNorton for Tuesday. Finally, on Tuesday morning,Norton referred Curran and one other to the Hull job.Curran worked 3 days on that job, December 21, 22, and23.2.BrandenbergerjobOn Friday, December 17, and Monday, December 20,1965,when Norton knew Curran was seeking work,Norton also had jobs to fill in the Atlantic City area forBrandenberger.Brandenberger'sforeman on the jobtestified that on December 17 andagainon December 20he was shorthanded and asked the company's president,Fred Brandenberger, for more men. They were erectingsteel with a crane, and the collective-bargaining contractrequired that a foreman and four men be on the job. Onboth days they worked with a foreman and three men. OnFriday the foreman told one of the men on the job, McVey,that he was "supposed" to get more men. No reasonappears why Fred Brandenberger would not have relayedhis foreman's need for men to Norton, from whomBrandenberger got all his ironworkers. As a witnessBrandenberger appeared to me to be aware of Norton'spower and desirous of not offending it. So it seemsparticularly likely to me that Brandenberger would haverequested the needed men from Norton on these 2 days,and I find on the entire record that he did.Respondent's defense to Norton's nonreferral of Curranto the Brandenberger job was that Norton knew that FredBrandenberger would not hire Curran and so to havereferred him would have been a futile act. The entirerecord does not sustain this position. On the witness standinMay 1966, Fred Brandenberger at first had forgottenthat he had earlier written Local 350 that he would not hireCurran. After seeing his earlier letter he was asked if hewould accept Curran if the latter were referred to his job.Quite unconvincingly Brandenberger replied, "I don'tknow, after he quit twice. No, I don't think I would."In fact, insofar as the record showed, Curran had quitonly once, in December 1964, in protest over beingdemoted from foreman, the job he was hired for but whichBrandenbergerfelthim unqualified to fulfill, tojourneyman. In February 1965, shortly after Curran beganhiscampaign to unseat Norton, the latter wroteBrandenberger, asking for certain information concerningCurran. Brandenberger's answer of February 9 containedno reference to Brandenberger's alleged unwillingness tohire Curran. A few weeks later, on April 1, still duringCurran's campaignagainstNorton and when Norton waspresumably still seeking information to use againstCurran, Fred Brandenberger wrote Norton as follows:In regards toJohn Curran,local ironworker of Local350.We refuse to rehire John Curranas we have donein the past. On December 13, 1964, he had quit the jobin the middle of the day because he didn't want to goback to work as a Journeyman. John Curran, in ourestimation, is not qualified for the Foremans job. Atthat time, it left the gang short-handed and We had tonotify the Local business Agent to replace him.From the above, and fromthe impressionthat FredBrandenberger made upon me as a witness: as one who649partly by evasions and pretending not to understandquestions was trying to protectNorton'sstatus quo; Ibelieve and find that Brandenberger's above-quoted letterwas written to help Norton put economic pressure uponCurranand cannot be relied on to show whatBrandenberger'sattitude towards Curran would havebeen if Brandenberger had not been trying to help Norton.As Brandenberger was helping Norton maintain hisunlawful hiring practices by depriving Curranof jobs,Brandenberger's nonhiring of Curran if the latter had beenreferred would have been a violation of Section 8(a)(3) ofthe Act.It follows that Norton's refusal to refer Curranwas an attempt to cause Brandenberger to violate Section8(a)(3) and was a violation of Section 8(b)(2) and(1)(A) ofthe Act.3.KeystonejobOn Monday, December 27, Keystone's outside foremantelephoned Nortona littlebefore 7 o'clock and asked for aman. The foreman arrived at the jobsite in Atlantic City atabout 8:15 andagaincalledNorton since no man hadshowed up. A little after 9 o'clock the foreman telephonedhis company and reported that he had not received a manbut that Norton was trying to send him one, and askedwhether he shouldwaitor return to Camden, New Jersey.The job wason anelevator shaft and the foreman could notphysically handleit alone.Meanwhile, Curran called Norton for job referral thatmorning atabout 6:45 and was offered one of the jobs hefeared.Curran declined, giving as thereasonthat, asNorton knew, Kepner wasgeneralforeman there and, asCurran stated, Kepner had animosity towards Curranbecause the latter had filed charges against Kepner withthe Union for attemptedassaultand battery. Curran toldNorton he knew there were other jobs available. Nortonsaid, "nobody's bothered you yet, have they?" Curranthen waited outside at his home hoping for a return callfrom Norton with a job offer, until about 9 o'clock. Then heleft and drove around town looking for jobs that wereshorthanded. He returned home between 10 and 11 o'clockand received word from his wife that Norton had calledThe recordis silentas to what time Norton had called andtalked to Mrs. Curran. Curran then called Norton, whoreferred him to the Keystone job. Curran went to theKeystone job, arriving sometime between 10 and 11, washired by the foreman, and worked there for about 2 weeks.Respondent offered no defense as to why Norton did notcall Curran back and offer him the Keystone job before 9o'clock when twice before that Keystone's foreman hadcalled Norton fora manand Norton knew that Curran wasavailable.The record does not reveal how long after 9o'clockitwasthatNorton called the Curran home,presumably to offer the Keystone job; but up until 9o'clock Norton hadbeen sittingon that job for 2 1/4 hoursrather than refer Curran to it. Respondent's defenseoffered noexplanationor justification for this delay andnone appears in the record. Upon this evidence, which isthepreponderance of the evidence in the recordconsidered as a whole, I hold that Norton delayed offeringthis job to Curran for 2 1/4 hours because of Curran'selection activities and his running for Norton's job; underthe exclusivehiringpractice Respondent maintained withKeystone thereby causing Keystone to discriminateagainst Curranin violationof Section 8(a)(3) of the Act,Respondent thereby violating Section (b)(2) and (1)(A) ofthe Act. 650DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Delco jobEarly on Thursdaymorning,January 13, 1966, Currancalled Norton and asked for a job. Norton replied that hedidn't have a thing. That morning two new men startedwork at a Delco job in Atlantic City; Paul Maroney andanother man. The following day two more men started towork on that job. Maroney testified without contradictionthat Norton sent him to that job that morning. Delco'sforeman testified that he hires through Norton. On thisevidence and the preponderance of the evidence in theentire record, I hold that Norton sent two men to the Delcojob on January 13, and two on January 14, and did not referCurran, knowing that Curran was available and wanting ajob.Of these four men only one was a member of Local350. The others were from out-of-town locals. The record'sonlyexplanation forNorton'sgivingpreference tomembers of other locals over Curran was because ofCurran's compaign against Norton in the union election,and his running for Norton's job in the Local. Severaltimes in the next few days Curran went to the Delco joband asked the foreman to hire him, according to thecreditedtestimonyof Curran. Curran quoted theforemanas saying, "You know I can't hire you, I got to hire throughNorton." On the witness stand, the foreman, Glenn Smith,testified that "I told him I called the hall and cleared mymen through the hall." On one occasion Norton was at thejobsitewhen Curran was there. When Norton and theforeman, Smith, were standing together Curran askedNorton for a job. He told Norton that, "here's a job here,they need men, and I called you this morning and askedfor a job, you told me you don't have any work, this man'sworking short-handed, can I go to work here?" Nortonreplied, "callme tomorrow morning." Curran replied,"I'm asking you right now, in front of this man." Nortonsaid, "I told you to call me tomorrow morning." Shortlythereafter,Norton asked Foreman Smith if he had toldCurran he would give him a job. Smith told Norton that hehad not but that if Norton "would send him out ... I'd givehim a job." Within a few days after Curran first askedForeman Smith for a job and asked Norton for a referral inSmith's presence, Smith hired at least five ironworkersupon referral from Local 350, but Curran was neverreferred to or hired on the Delco job. During this periodCurran was not only trying to get Norton to refer him andtrying to get Foreman Smith to hire him with or withoutreferral, but was also in contact with Delco's head officeby telephone trying, without success, to get Delco's ownerto give him a job. The job Delco was doing in Atlantic Citylasted 3 months.Foreman Smith testified there were no jobs available atthe precise moments Curran asked him, and him andNorton together, for work. As a witness Foreman Smithwas ill at ease and impressed me as trying to protectRespondent's position. In any case this testimony fails toaccount for Norton's failure ever to refer Curran to thislong job and for Delco's failure ever to hire him withoutNorton's permission.Upon the above evidence and the preponderance of theevidence in the entire record, I find and hold thatRespondent's discriminatory failure and refusal to referCurran to the Delco job on January 13, 14, and subsequentdays, under the exclusive hiring practice it maintainedwith Delco thereby causing Delco to discriminateagainstCurran in violation of Section 8(a)(3) of the Act, was afurther violation by Respondent Union of Section 8(b)(2)and (1)(A) of the Act.5.Speed jobA few daysafter the union election in June 1965, RobertTate,who was working for Speed and who by hisdemeanor impressed me as a credible witness, calledNorton for men for the Speed job. Norton replied therewere no men, and asked whether anyone had been "outaround that job."Tate replied that Curran, Hayes, andDraper had been out there campaigning(presumablybefore the election of June 2).Norton instructed Tate notto hire Curran and the others. Norton then issued theinstructions,set forth above, that he would send all themen for that job.Under the exclusive hiring practiceRespondent maintained with Speed,Norton's instructionsnot to hire Curran was an attempt to cause Speed torefrain from hiring Curran in violation of Section 8(a)(3) oftheAct,Respondent thereby further violating Section8(b)(2) and(1)(A).D. Coercion of TateIn early March 1966, Robert Tate went to Norton's hometopay his working assessment. This was shortly afterNorton had received the complaint in Case 4-CB-1204,which alleged that in June 1965 Norton had directed thesuccessor to Speed through Tate not to hire Curran.Norton showed Tate the complaint where his nameappeared and accused him of making a statement to theBoard. Tate denied this although it was a fact and Nortoncalled him a liar. Tate pleaded that he didn't want to getinvolved. Norton thenthreatened:I've been taking care of you around here ... for sixyears, and ... if this is the way you are going to act... I know who my friends are.Some years before, when Norton was pressing Tate to givehim a statement against Draper, Norton had threatened:If you want to work around here you do as you aretold. Or you won't be working around here.All the jobs Tate had had in the Atlantic City area, for 6years had come to him through Norton. In view of thishistoryandNorton'scontrolofhiringthroughRespondent's exclusive hiring arrangement and practice,Norton's March 1965 remark, ending with "I know who myfriends are" amounted to a threat to deprive Tate of futureemployment because he had given testimony under theAct,Respondent thereby further violating Section8(b)(1)(A) of the Act.That evening over the telephone both Norton and thegeneral manager of Speed tried to persuade Tate to makea statement to a lawyer that the statements he hadpreviously made to the NLRB "were a lie."The next day Tate called Norton and told him he was notgoing to see the lawyer. Tate then left Atlantic City to seekemployment elsewhere. He returned in a few weeks.The General Counsel contended and proved, that on hisreturn and his reportingto Norton for work early March 29and 30, Norton referred Tate to Speed for a job knowingthere was no work for Tate or that Tate would not bepermitted to work. According to Tate's credited testimony,on the 29th, Norton offered him only a job where Kepnerwas general ironworker foreman, which Tate did notaccept. Norton had a request for only one man that day, INTL. ASSN. OF BRIDGE, ETC., WKRS., LOCAL 350and he filled the job with a man named Guinaugh.' Thefollowing morning Norton again offered Tate only that job.During the conversation Norton said "I give you a job ...you tell them rat friends of yours that I gave you a job."But Tate's call was on the late side (around 7:20 a.m.,whereas men began to call around 6:30) and seven newmen worked 8 hours on that job that day, beginning at 8a.m., all sent to the job by Norton. The seven new men hadbeen requested by Kepner the previous afternoon. On thisevidence, I find that when Norton sent Tate to that job thatsecond morning Norton knew that he had already sent therequested number of men to that job and that there was,therefore, no job for Tate to fill.Tate had a 45-minute ride out to the job. He arrivedbetween 9 and 10, and was rejected by Kepner on theground that the vacancies were filled, Tate was late, andthere was no job for him. Tempers rose, loud words andvulgarities were exchanged, and Kepner and two othersaccompanied Tate to his car. Tate was not one of theoppositionist group and there was no hard proof thatNorton put Kepner up to giving Tate a hard time thatmorning or forseeably knew or expected what wouldhappen.In the context in which he used the phrase "rat friends"clearly referred to the Board's Regional Office to whomNorton had accused Tate of making an affidavit a fewweeks before. Norton's reference to the Regional Office inthis way, shows that Norton, in referring Tate to a job heknew was filled, was acting in reprisal against Tate forhaving assisted the Board, which was employee activityprotected by Section 7 of the Act. Norton's action for thispurpose amounted to restraint and coercion of Tate forexercising his rights under Section 7, Respondent therebyfurther violating Section 8(b)(1)(A) of the Act.The following morning, according to Tate's credibletestimony, Tate called Norton and asked, "being as yourfun and games are over with, are you going to give me ajob?" Norton then told Tate to go back to his own Local (inBuffalo, New York), that "I have no more need for youaround here, no more use for you around here," andNortonhungup.AlthoughNortondeniedthisconversation, Norton was a very weak and unconvincingwitness and I do not credit his denial. His words to Tateamounted to a clear statement that he would have no morework for Tate in Local 350's area. As Norton had absolutecontrol over hiring in the area this statement was acoercive statement, Respondent thereby further violatingSection 8(b)(1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerce.5The employer's unimpeached written record showed thatGuinaugh worked 8 hours March 29 and 8 hours March 30 Eighthours was the normal workdaybCfJ JHagerty,Inc.,139 NLRB 633, enfd in part, 321 F 2d130,53 LRRM2754 (C A 2)7Cf.Skouras Theaters Corporation,155 NLRB 157,alsoJ JHagerty, Inc, supra" I do not, as recommended in the General Counsel's brief,recommend backpay for any others of the oppositionists who mayV.THE REMEDY651Having found that Respondent has engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.With the implied approval and cooperation of local andout-of-townemployers,Respondent, through Norton,operates and controls a mandatory exclusive hiring andreferral system in practice, and Norton operates itdiscriminatorily. In order to ensure that hereafter, if anondiscriminatoryreferralistobemaintained,Respondent operates such system in a nondiscriminatoryway, I shall recommend that the Regional Director or hisagents work with Local 350 to correct present practicesand to work out ways and means, approved by theRegional Director, to ensure the lawful operation of suchsystem in the future.6 In order to protect the oppositionistsand Tate from referrals only to the jobs they fear to workon, these ways and means should include provisionswhereby available ironworkers may, on any given day, inthe order that they contact the Local to report theiravailability that day, chose from among all jobs availablethat day for which they qualify.In addition I shall recommend that Respondent keepand retain for a minimum of 3 years permanent records ofits hiring and referral operations which will be adequate todisclose fully the basis on which each referral is made.These records are to be made available to the Board'sRegional Director or his agent. The permanent recordsshall indicate the date and time of all employer requestsfor workers and the type of qualifications requested. Thepermanent records shall include out-of-work or availabilitylists, indicating the date and time each individual requestsa referral and the jobs for which he is qualified.7In addition I shall recommend that Respondent submittotheBoard'sRegionalDirectorquarterly reportsconcerning the employment of John Curran, JosephMcVey, Elmer Draper, Edmund Hayes, Paul Maroney,and Robert Tate. These reports shall show, concerningeach of these men, the dates and times that he applied tothe Union for jobs, the jobs he was referred to and thedates and times of such referrals, and the length of time heserved on jobs during that quarter year. Respondent shallfile such quarterly reports with the Regional Director nolater than 10 days after the close of the first full calendarquarter following issuance of this Decision. The obligationto submit such quarterly reports will cease after four suchquarterly reports have been made.Respondent having caused Hull, Keystone, and Delco todiscriminateagainstCurran,Irecommend thatRespondent make Curran whole for any loss of pay he"suffered by this discrimination, by payment to him of asum of money equal to what he would have earned: On theHull job on December 17 and 20; on the Keystone jobDecember 27 if he worked on it all day, less what heactually earned on it that day; on the Delco job fromJanuary 13 until the end of that job. The backpayhave been discriminated against by the application of the hiringpractice Respondent was not appraised prior to or at the hearingthattheGeneralCounselwas intending to litigate anydiscrimination but Curran'sThis case is distinguished fromLocal 138, InternationalUnionof OperatingEngineers(Nassauand Suffolk Contractors'Association, Inc), 123 NLRB 1393, enfd.in part 293 F 2d 187, 48 LRRM 2743, in that there the charges andcomplaints alleged wrongdoing against numerous employees,whereas here only two employees were named, Curran and Tate 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDobligation of Respondent shall include the payment ofinterest at the rate of 6 percent per annum to be computedin the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716. I recommend further that Respondent,and also Hull, Keystone, and Delco, make available to theBoard or its agents on request, payroll and other records inorder to facilitate the checking of the amount of backpaydue.As Respondent has no hiring hall where notices tomembers can be posted, I recommend that Respondentmail a copy of the attached notice marked "Appendix" toeach member of the Local at his last-known residentialaddress.Inorder that employers may know thatRespondent will operate any hiring or referral system in anondiscriminatory way, I recommend that Respondentmail a copy of said Appendix to each employer, local andnonlocal, to whom Respondent has referred workers atanytime during the last 3 years.The violations of the Act committed by Respondent arepersuasively related to other unfair labor practicesproscribed by the Act, and the danger of their commissionin the future is to be anticipated from Respondent'sconduct in the past. The preventive purposes of the Actwill be thwarted unless the Order is coextensive with thethreat. In order therefore to make more effective theinterdependent guarantees of Section 7, to prevent arecurrence of unfair labor practices, and thereby minimizeindustrial strife which burdens and obstructs commerce,and thus effectuate the policies of the Act, I shallrecommend that Respondent be ordered to cease anddesist from infringing in any manner upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, thepreponderance of the evidence, and the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Members of the Employers Association, includingBrandenberger, Nugent, and until August 24, 1965, Speed,Pleasantville, and also Hull, Keystone, and Delco, are eachemployers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Association of Bridge, Structural andOrnamental IronWorkers,Local 350, is a labororganization within the meaning of Section 2(5) of the Act.3.By operating discriminatorily, since June 1965, amandatory exclusive hiring system and practice itmaintainswithlocalandout-of-townemployers,Respondent has violated and is violating Section 8(b)(2)and (1)(A) of the Act.4.By operating said hiring system and practicediscriminatorily against John Curran in December 1965and January and successive months of 1966, Respondenthas caused Hull, Keystone, and Delco to discriminateagainst Curran and has attempted to cause Brandenbergerand Speed to discriminate against Curran in violation ofSection 8(a)(3) of the Act, and Respondent thereby hasviolated and is violating Section 8(b)(2) and (1)(A) of theAct.5. In early March 1966 and on March 31, 1966, bythreatening Robert Tate with economic reprisal becausehe engaged in protected Section 7 activity, Respondentfurther violated and is violating Section 8(b)(1)(A).6.On March 29 and 30, 1966, by referring Robert Tateto a job it knew was filled in reprisal because Tate hadengaged in protected Section7 activity,Respondentfurther violated and is violating Section 8(b)(1)(A) of theAct.7.The aforesaid labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the caseconsideredasawhole,itisrecommended thatInternationalAssociation of Bridge, Structural andOrnamental Iron Workers, Local 350, its officers, agents,and representatives, shall:1.Cease and desist from:(a)Operating discriminatorilyagainstany employee,any mandatory exclusive hiring system and practice itmaintainswith local or out-of-town employers.(b)Operating any such hiring system and practicediscriminatorily against John Curran.(c)Referring Robert Tate, or any other employee, to ajob it knows is filled, in reprisal, because the employeegives testimony under the Act orassiststhe Board.(d)Causing or attempting to cause Hull, Keystone,Delco, Brandenberger, Pleasantville, Speed, or any otheremployer to discriminate against John Curran or any otheremployee in violation of Section 8(a)(3) of the Act.(e)Threatening employees with economic reprisalbecause they give testimony under the Act or assist theBoard.(f)Inany other manner restraining or coercingemployees or applicants in the exercise of the rightsguaranteed in Section 7 of the Act, except in the mannerpermitted by Section 8(a)(3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)If the mandatory exclusive hiring and referralpractice is to be maintained, cooperate fully with andachieve in conjunction with the Board's Regional Directoror his agents, ways and means, approved by the RegionalDirector, to ensure the lawful operation of such practice.These ways and means shall include provisions thatpermit employees to choose, in the order that they contactthe Local to report their availabilty that day, from amongall the jobs available that day for which they qualify.(b)Keep and retain, for a minimum of 3 years,permanent records of its hiring and referral operationswhich will be adequate to disclose fully the basis on whicheach referral is made. These records shall indicate thedate and time of all employer request for workers and thetype of qualifications requested. These records shall alsoindicate the date and time each employee requests areferral and the jobs for which he is qualified. Theserecords shall also include such other records as theRegionalDirector deems necessary to administer anondiscriminatory hiring and referral system or to fulfillhis obilgations pursuant to this Decision. Respondent shallmake these records, and any other records relating to thehiring and referral practice, available for inspection, uponrequest, to the Regional Director or his agents, at allreasonable times for a period of 3 years beginning with theissuance of this Decision.(c)Submit four quarterly reports to the RegionalDirector, due 10 days after the close of the calendar INTL. ASSN. OF BRIDGE, ETC., WKRS., LOCAL 350653quarter, the due date of the first report being January 10,1967, concerning the employment of John Curran, JosephMcVey, Elmer Draper, Edmund Hayes, Paul Maroney,and Robert Tate. Such reports shall include the dates andnumber of job applications made to the Union by theseemployees, the dates and number of actual jobs referred tothese employees by the Union, and the length of suchemployment during such quarter.(d)Make whole John Curran for any loss of pay he mayhave suffered by reason of Respondent'sdiscriminationagainst him in accordance with the recommendations setforth in the section of this Decision entitled "TheRemedy."(e)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueand the rights of John Curran under the terms of theserecommendations.(1)Mail a copy of the attached notice hereto and marked"Appendix"" to each member of the Local at his last-known residential address, and to each employer, localandnonlocal,towhom Respondent has referredemployees at any time during the last 3 years.(g)NotifytheRegionalDirectorforRegion 4(Philadelphia, Pennsylvania), in writing, within 20 daysfrom the date of this Decision, what steps Respondent hastaken to comply herewith. 10" In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order "10 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read"Notify saidRegional Director,in writing,within 10 days from the date of thisOrder,what steps Respondent has taken to comply herewith "APPENDIXNOTICE To ALLMEMBERS ANDTo ALL EMPLOYERS ToWHOM WE REFEREMPLOYEESFOR EMPLOYMENTPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT operate discriminatorily against anyemployee, any mandatory exclusive hiring system andpracticewemaintainwith local or out-of-townemployers.WE WILL NOT operate any such hiring system andpractice discriminatorily against John Curran.WE WILL NOT refer Robert Tate, or any otheremployee, to a job we know is filled, in reprisalbecause he has given testimony under the Act or hasassisted the Board.WE WILL NOTcause or attempt to cause HullErecting Co., Keystone Wire & Ironworks, Inc., DelcoSteel Fabricators,Inc., Brandenberger Iron Co., Inc.,PleasantvilleSteelCompany,Incorporated,successor to Speed Iron Company, or any otheremployer, to discriminateagainstJohn Curran or anyother employeein violationof Section 8(a)(3) of theAct.WE WILL NOTthreatenRobert Tate, or any otheremployee, with economic reprisal because he givestestimony under the Act or assists the Board.WE WILL NOT in any othermanner restrain orcoerce employees or applicants for employment in theexercise of the rights guaranteed in Section 7 of theAct, except in the manner permitted by Section 8(a)(3)of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.If we decide to continue our mandatoryexclusivehiring system and practice, WE WILL cooperate fullywith and achieve in conjunction with the Board'sRegionalDirectoror his agent,ways and means,approved by the Regional Director,to insure thelawful operation of such practice. These ways andmeans will includeprovisions that permit employeesto choose, in the order that they contact the Local toreport their availability that day, from among all thejobs available that day for which they qualify.WE WILL keep andretain,for a minimumof 3 years,permanent records of our hiring and referraloperationwhich will be adequate to disclose fully thebasis on which each referral is made. These recordsshall indicate the date and time of all employerrequests for workers and the type of qualificationsrequested. These records shall also indicate the dateand time each employee requests a referral and thejobs for which he is qualified. These records shall alsoinclude such other records as the Regional Directordeems necessary to administer a nondiscriminatoryhiring and referral system, or to fulfill his obligationspursuantto this Decision.WE WILL make the above records and any otherrecords relating to our hiring and referral practiceavailable for inspection, upon request, to the RegionalDirector or his agents at all reasonable times for aperiod of 3 years beginning with the issuance of thisDecision.WE WILL submit four quarterly reports to theRegional Directorconcerning the employment ofJohn Curran, Joseph McVey, Elmer Draper, EdmundHayes, Paul Maroney, and Robert Tate.WE WILL make whole John Curran for any loss ofpay he may have suffered by reason of Respondent'sdiscrimination against him in accordance with therecommendations of the Trial Examiner's Decision.WE WILL mail a copy of this notice to each memberof Local 350 at his last-known residential address, andto each employer, local and nonlocal, to whom wehave referred employees or applicants at any timeduring the last 3 years.INTERNATIONALASSOCIATION OF BRIDGE,STRUCTURAL, ANDORNAMENTAL IRONWORKERS, LOCAL 350(Labor Organization)DatedBy(Representative)(Title) 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive daysdirectly with the Board's Regional Office, 1700 Bankersfrom the date of posting, and must not be altered, defaced,SecuritiesBuilding,Walnutand Juniper Streets,or covered by any other material.Philadelphia, Pennsylvania 19107, Telephone 597-7617,If members have any question concerning this notice orArea Code 215.compliance with its provisions, they may communicate